J-A09044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.M.G., A MINOR              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: J.M.G.

                                                     No. 1547 MDA 2015


           Appeal from the Adjudication of Delinquency July 6, 2015
             in the Court of Common Pleas of Cumberland County
               Criminal Division at No.: CP-21-JV-0000206-2014


BEFORE: FORD ELLIOTT, P.J.E., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED JULY 12, 2016

        Appellant, J.M.G., appeals from the dispositional order entered

following his July 6, 2015 adjudication of delinquency of indecent assault.1

On appeal, Appellant challenges the denial of his motion to suppress, the

denial of his motion to dismiss based upon speedy trial concerns, and the

admission of the victim’s videotaped interview with the Children’s Resource

Center (CRC). For the reasons discussed below, we affirm.

        We take the underlying facts and procedural history in this matter

from the juvenile court’s April 28 and September 8, 2015 opinions and our

independent review of the certified record.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 3126(a)(7).
J-A09044-16


        Appellant, (d.o.b. 8/27/96), has a long history of mental health

hospitalizations.      (See N.T. Suppression Hearing, 4/20/15, Exhibit 1

Discharge Summary, 3/17/13, at unnumbered pages 1-2). After attempting

to choke his adoptive mother (Mother), Appellant, who was over age

fourteen, voluntarily admitted himself to Philhaven.          (See id.).   Following

treatment at Philhaven, Appellant agreed to a voluntary admission to

Bradley Center, a residential treatment facility, on March 15, 2013.           (See

id.).

        While at Bradley Center, Appellant had family therapy sessions, via

telephone, once a week with Mother.2                (See N.T. Suppression Hearing,

3/02/15, at 9). Mother and Appellant had one such session on September

26, 2013. (See id. at 10). Either later that day, or the next, Appellant’s

therapist called Mother and said that Appellant wanted to talk to her. (See

id.). When Appellant called Mother, he told her he had been “inappropriate”

with his adoptive sister (Sister).         (Id.).     Appellant did not provide any

specific details.   (See id. at 10-11).        Mother, a mandated reporter, called

Childline and “let them handle it.”3 (Id. at 11). Subsequently, because of

the call, Children’s Services took the case and began an investigation. (See

____________________________________________


2
  Appellant’s therapy was unrelated to being either a sexual offender or a
victim of sexual abuse. (See N.T. Suppression Hearing, 3/02/15, at 25-27).
3
 A therapist from the Bradley Center also called Childline. (See id. at 23,
25).



                                           -2-
J-A09044-16


id. at 19). In addition, CRC contacted Mother and told her that they needed

to interview Sister. (See id. at 13).

       On October 8, 2013, Scott Cray of Dauphin County Children and Youth

Services contacted Detective Autumn Lupey of the Lower Paxton Township

Police Department and notified her about the CRC interview. (See id. at 28-

29). Detective Lupey observed the interview and heard Sister disclose that

Appellant sexually abused her. (See id. at 29, 32, 34).

       On November 25, 2013, Detective Lupey filed a written allegation

report in Dauphin County.          (See Juvenile Court Opinion, 4/28/15, at 1).

Dauphin County transferred the allegation report to Cumberland County 4 in

late December 2013.         (See id. at 3).      On January 30, 2014, a juvenile

probation officer conducted an intake interview with Appellant 5 at the

Children’s Home of Reading. In January 2014, Appellant’s counsel contacted

the Cumberland County District Attorney’s office to express concerns about

the legitimacy of proceeding against Appellant; then Assistant District

Attorney (ADA) Richard Bradbury, Jr., advised counsel to file a motion to

suppress. (See N.T. Suppression Hearing, 4/06/15, at 8-9). At the time,

there was a standing policy between the Cumberland County District
____________________________________________


4
   While Mother resided in Dauphin County at the time of the alleged
incidents, she now resides in Cumberland County. (See N.T. Hearing on
Finding of Fact, 5/11/15, at 34).
5
 We note that Appellant turned eighteen in August 2014.            (See Trial Ct.
Op., 4/28/15, at 3).



                                           -3-
J-A09044-16


Attorney’s Officer, the Cumberland County Probation Office, and the

Cumberland County Public Defender’s Office, to have weekly meetings to

discuss all pending juvenile cases. (See id. 9-10). The parties frequently

discussed the instant matter, and were assured by defense counsel that the

filing of a motion to suppress all evidence in the case was imminent. (See

id. at 10, 22-23).   ADA Bradbury did not schedule the case for a status

hearing during the period between January 2014 and September 2014,

because he believed such a hearing would be futile since the juvenile court

would just continue the matter pending the filing of a motion to suppress.

(See id. at 13-14). Ultimately, on September 23, 2014, the Commonwealth

filed a written allegation and on September 24, 2014, it filed a delinquency

petition.

      On November 21, 2014, Appellant filed an omnibus pre-trial motion.

In the motion, Appellant alleged that his incriminating statements were not

admissible under this Court’s decision in In re C.O., 84 A.3d 726 (Pa. Super.

2014), appeal denied, 97 A.3d 742 (Pa. 2014).       (See Omnibus Pre-Trial

Motion, 11/21/14, at unnumbered page 2). Appellant also sought to dismiss

the matter on speedy trial grounds.   (See id. at unnumbered pages 3-4).

The juvenile court held hearings on Appellant’s motion on March 2, April 6,

and April 20, 2015. On April 28, 2015, the juvenile court denied the motion.

      A finding of fact hearing took place on May 11, 2015.      During the

hearing, Appellant objected to the showing of the video of the CRC


                                    -4-
J-A09044-16


interview, arguing that it was not done under oath and that there was no

opportunity for cross-examination during the interview. (See N.T. Finding of

Fact Hearing, 5/11/15, at 22). The juvenile court overruled the objection.

(See id.).      On July 6, 2015, the juvenile court adjudicated Appellant

delinquent and remanded him.             On July 7, 2015, Appellant filed a post-

dispositional motion. The juvenile court denied the motion on September 8,

2015. The instant, timely appeal followed.6

       On appeal, Appellant raises the following questions for our review:

       I.     Did the [juvenile] court err in failing to suppress
              statements made by the juvenile while in mental health
              treatment pursuant to the holding of this Court in [C.O.,
              supra] and protected by the physician-patient privilege
              which applied to the juvenile while in mental health
              treatment?

       II.    Did the Commonwealth fail to proceed diligently with
              regards to the speedy trial rights of the juvenile when it
              took no action for over one year thus subjecting the
              juvenile to potential Act 21 lifetime involuntary
              commitment?

       III.   Did the [juvenile] court err in failing to hold an in-camera
              hearing prior to allowing hearsay statements made by the
              juvenile witness as required by 42 Pa.C.S.A. § 5985.1?

       IV.    Did the [juvenile] court err in failing to find that the
              Commonwealth did not provide notice to the juvenile
              regarding the use of hearsay statements as required by 42
              Pa.C.S.A. § 5985.1?

____________________________________________


6
  The juvenile court did not order Appellant to file a concise statement of
errors complained of on appeal. See Pa.R.A.P. 1925(b). The Juvenile court
did not issue any additional opinions. See Pa.R.A.P. 1925(a).



                                           -5-
J-A09044-16


(Appellant’s Brief, at 5) (unnecessary capitalization omitted).

      In the first claim, Appellant avers that the juvenile court erred in

denying his motion to suppress.          (See Appellant’s Brief, at 12-17).

Specifically, Appellant maintains that the juvenile court’s ruling runs afoul of

this Court’s decision in C.O., supra.    (See id. at 15).   He further alleges

that the therapist’s decision to make a Childline report was “in direct

contravention of [his] rights pursuant to the [physician-patient] privilege

and [] confidentiality.” (Id.). Appellant argues that because the Childline

report led to the police contacting the victim, all evidence “adduced from the

[S]ister are clearly fruits of the poisonous tree[.]” (Id. at 16). We disagree.

      When we review a ruling on a motion to suppress, “[w]e must

determine whether the record supports the suppression court’s factual

findings and the legitimacy of the inferences and legal conclusions drawn

from these findings.”   Commonwealth v. Holton, 906 A.2d 1246, 1249

(Pa. Super. 2006), appeal denied, 918 A.2d 743 (Pa. 2007) (citation

omitted). Because the suppression court in the instant matter found for the

Commonwealth, we will consider only the testimony of the Commonwealth’s

witnesses and any uncontradicted evidence supplied by Appellant. See id.

If the evidence supports the suppression court’s factual findings, we can

reverse only if there is a mistake in the legal conclusions drawn by the

suppression court. See id.




                                     -6-
J-A09044-16


       Initially, for purposes of clarity, we note that the Commonwealth never

sought to admit any statements Appellant made to his therapist. (See N.T.

Suppression Hearing, 3/02/15, at 46). Rather, the sole statements at issue

are those he made to Mother and the statements of Sister, which Appellant

claims are fruit of the poisonous tree. (See Appellant’s Brief, at 15-17).

       Appellant relies on this Court’s decision in C.O., supra in support of

his contention that the statements are inadmissible.       (See id.).   We find

such reliance misplaced.    In C.O., the juvenile court had adjudicated the

appellant delinquent of sexual offenses; the court placed the appellant in a

residential treatment facility for sex offenders, and as part of the mandated

treatment modality, the facility required offenders to disclose all previous

sexual offenses.    See C.O., supra at 728-29.          The staff would report

previously undisclosed sexual offense to the relevant authorities. See id. at

729.   Further, because the appellant was not progressing with treatment,

the juvenile court extracted a promise from him that he would be compliant

with all future treatment options.    See id.    Subsequently, the appellant

disclosed that he had sexually abused a previously unknown victim; a staff

member obtained detailed information from the appellant about the abuse,

had him fill out and sign a form describing the abuse, and reported the

abuse to the authorities.   See id. at 729-30.        The staff member did not

inform the appellant of his rights. See id. at 730.




                                     -7-
J-A09044-16


        After a hearing, the juvenile court suppressed the statements made by

the appellant. See id. We affirmed. In so doing, we noted that in order to

successfully complete the sexual offender treatment program, the appellant

was required to reveal details of any other undisclosed sexual offenses. See

id. at 733-34. Further, the juvenile court specifically required the appellant

to promise to cooperate and answer all questions posed to him by staff; and

mandatory reporting laws required the staff to inform law enforcement of

any new allegations.       See id. at 734.        We concluded, therefore, that the

appellant was in custody at the time he made the statements; accordingly,

the staff was required to provide Miranda7 warnings. See id.

        Here, at the time he made the statements, no court had adjudicated

Appellant delinquent or committed him to a sexual offender treatment

facility.   Rather, Appellant voluntarily admitted himself 8 first to Philhaven

and then to the Bradley Center, not for treatment of sexual offenses, but for

on-going mental health problems.               (N.T. Suppression Hearing, 4/20/15,

Exhibit 1 Discharge Summary, 3/17/13, at unnumbered pages 1-2; see also

N.T. Suppression Hearing, supra at 12, 17). There is nothing in the record
____________________________________________


7
    Miranda v. Arizona, 384 U.S. 436 (1966).
8
  While Appellant strenuously argues that his commitment was involuntary,
he has pointed to nothing in the record that supports this contention. (See
Appellant’s Brief, at 12-15). Rather, his argument appears to be more of a
public policy argument that we cannot consider any dependent juvenile
capable of voluntarily committing him or herself to mental health treatment.
(See id.).



                                           -8-
J-A09044-16


which shows that Appellant was required to participate in therapy as a

condition of leaving the facility or that he was required to discuss any

particular topic in therapy. During his stay at Bradley, Appellant made some

type of statement to his therapist, which prompted the therapist to contact

Childline.    (See N.T. Suppression Hearing, 3/02/15, at 3).              Although

Appellant did call Mother and disclose the sexual abuse to her, nothing

demonstrates that this was at the prompting of the therapist. (See id. at

10-11).      Further nothing shows that, other than alerting Mother that

Appellant wished to speak to her, the therapist or any other staff at Bradley

Center was involved in the call or prompted Appellant’s statement in any

way, or dictated its content. (See id.). Mother also contacted Childline and

it is not readily apparent from the record which call to Childline prompted

CRC to contact Mother and schedule the interview with Sister. (See id. at

11, 13, 19). Thus, with the exception of the fact that Appellant’s therapist

was    a   mandated   reporter   (as   was   Mother),   none   of   the   coercive

circumstances that were present in C.O., are present in the current matter.

Under Appellant’s expansive reading, the holding in C.O. would be extended

to every treatment situation, regardless of the circumstances.               (See

Appellant’s Brief, at 8-9).   We see nothing in C.O. that indicates that the

Court wished to extend its holding to such an extreme. See C.O., supra at

734.




                                       -9-
J-A09044-16


       Appellant also claims that his therapist violated doctor-patient privilege

by reporting the abuse to Childline.               (See Appellant’s Brief, at 15).

However, Appellant has waived this claim.               Appellant did not seek to

suppress the evidence on this basis.               (See Omnibus Pre-Trial Motion,

11/21/14, at unnumbered page 2).               It is well-settled that, “[a]ppellate

review of an order denying suppression is limited to examination of the

precise basis under which suppression initially was sought; no new theories

of relief may be considered on appeal.” Commonwealth v. Freeman, 128
A.3d 1231, 1241 (Pa. Super. 2015) (citations omitted). Thus, as Appellant

did not raise his privilege claim in his motion to suppress, he waived it. See

id.   Accordingly, because the issues Appellant raises in his first claim are

either waived or meritless, we find that “the record supports the suppression

court’s factual findings” as well as “the legitimacy of the inferences and legal

conclusions drawn from [them]. Holton, supra at 1249 (citation omitted).9

       In his second claim, Appellant contends that “[t]he Commonwealth’s

failure to diligently proceed in this matter . . . is violative of [his] speedy

trial rights[.]” (Appellant’s Brief, at 9). We disagree.



____________________________________________


9
  Because we find that this Court’s decision in C.O., supra did not bar the
admission of Appellant’s statements and because he waived his doctor-
patient privilege argument, we need not address his claim that Sister’s
statements are fruit of the poisonous tree.




                                          - 10 -
J-A09044-16


        The Pennsylvania Rules of Juvenile Court procedure state, in pertinent

part:    “[i]f the juvenile is not detained, the adjudicatory hearing shall be

held within a reasonable time.” Pa.R.J.C.P. 404(B). This Court has held that

juveniles have a Sixth Amendment right to a speedy trial in delinquency

proceedings; however, we have declined to set an exact time limit.        See

Commonwealth v. Dallenbach, 729 A.2d 1218, 1222-23 (Pa. Super.

1999).     There must be a legitimate reason for a delay in scheduling an

adjudicatory hearing. See id. In Dallenbach, this Court applied the four-

part test enunciated in the United States Supreme Court’s decision in

Barker v. Wingo, 407 U.S. 514, 530-33 (1972), to determine whether the

delay violated a juvenile’s speedy trial rights.    See id. at 1222.    Thus,

pursuant to Barker, we must examine:          (1) the length of delay; (2) the

reason for the delay; (3) the defendant’s assertion of his right; and (4) the

prejudice to the defendant. See id.

        Here, the length of the delay was approximately eighteen months,

(see Appellant’s Brief, at 19).    This is the same period of delay that the

Dallenbach Court referred to as “lengthy.”       Dallenbach, supra at 1222.

Thus, pursuant to Dallenbach, this factor favors Appellant. See id.

        The next factor is the reason for the delay.         On appeal, the

Commonwealth argues that the delay was because the juvenile was

undergoing pre-existing mental health treatment and there were pending

adult charges against him. (See Commonwealth’s Brief, at 23). However,


                                     - 11 -
J-A09044-16


the Commonwealth did not raise these defenses during the suppression

hearing.     At   the   suppression   hearing,   as   discussed   above,   former

Cumberland County A.D.A. Richard Howard Bradbury, Jr. testified that there

were regular meetings between himself, juvenile probation, and Appellant’s

counsel, and that counsel informed him that he believed that the matter

would be disposed of via a motion to suppress, which counsel was preparing

to file.   (See N.T. Suppression Hearing, 4/06/15, at 9-10).         Cumberland

County Juvenile Probation employee Emily Garner confirmed this testimony.

(See id. at 22-23).      A.D.A. Bradbury acknowledged that he could have

requested a status hearing, but felt there was no point, because the juvenile

court would merely continue the case pending the filing of the motion to

suppress. (See id. at 13-14). Thus, the record shows that while there was

a lengthy delay between the filing of the written allegation and the

delinquency petition, the parties were actively discussing the case and the

Commonwealth       reasonably    relied   on     defense   counsel’s   repeated

representations that this matter could be resolved via a motion to suppress,

which would be filed in the near future. (See id. at 9-10, 13-14, 22-23).

Thus, we find that this factor favors the Commonwealth.

      As to the third factor, Appellant filed his motion to dismiss on speedy

trial grounds within thirty days of the filing of the delinquency petition. (See

Omnibus Pre-Trial Motion, 11/21/14, at unnumbered pages 3-4). Therefore,

Appellant promptly asserted his right to a speedy trial.


                                      - 12 -
J-A09044-16


      As to the final factor, it is settled that a defendant must specifically

prove prejudice; general allegations of prejudice are insufficient.         See

Commonwealth v. DeBlase, 665 A.2d 427, 438 (Pa. 1995). A defendant

must show: “(1) impairment of witness’ memories; (2) loss of evidence; (3)

loss of witnesses; or (4) other specifically articulable facts representing a

substantial interference with his ability to conduct a defense.” Id. (citation

omitted). In Dallenbach, the appellant alleged that a defense witness was

now unavailable to testify.    See Dallenbach, supra at 1222.         While, we

stated that this allegation might be sufficient to demonstrate actual

prejudice, we found that the trial court had not made a specific finding of

fact regarding the witness’s unavailability and remanded the matter for

further fact-finding. See id. at 1226.

      Here, Appellant has not alleged any impairment of witness’ memories,

loss of evidence, loss of witnesses or other facts that represented substantial

inference with his ability to conduct a defense. (See Appellant’s Brief, at 18-

21). The sole prejudice alleged by Appellant is that he might be subject to

involuntary commitment pursuant to 42 Pa.C.S.A. § 6403(a).                 (See

Appellant’s Brief, at 20-21).       This statute allows for the involuntary

commitment of an adult who had been previously adjudicated delinquent for

act[s] of sexual violence, remains in an institution or facility pursuant to that

adjudication at age twenty, and is found to be in need of continued

treatment.    See 42 Pa.C.S.A. § 6403(a).        However, this claim is mere


                                     - 13 -
J-A09044-16


speculation and not the type of actual prejudice the law requires.           See

DeBlase, supra at 438; Dallenbach, supra at 1226.               Thus, because

Appellant has not shown that he was prejudiced by the delay, the trial court

did not err in denying his motion to dismiss for speedy trial violations. See

id.

        In his third and fourth claims, Appellant challenges the admission of

Sister’s videotaped interview at CRC into evidence. (See Appellant’s Brief,

at 22-25). Specifically, Appellant claims that the juvenile court failed to hold

an in camera evidentiary hearing as required by 42 Pa.C.S.A. § 5985.1.10

____________________________________________


10
      The statute provides in relevant part:

        (a) General rule.—An out-of-court statement made by a child
        victim or witness, who at the time the statement was made was
        12 years of age or younger, describing any of the offenses
        enumerated in 18 Pa.C.S.[A.] Chs. 25 (relating to criminal
        homicide), 27 (relating to assault), 29 (relating to kidnapping),
        31 (relating to sexual offenses), 35 (relating to burglary and
        other criminal intrusion) and 37 (relating to robbery), not
        otherwise admissible by statute or rule of evidence, is admissible
        in evidence in any criminal or civil proceeding if:

              (1) the court finds, in an in camera hearing, that the
              evidence is relevant and that the time, content and
              circumstances of the statement provide sufficient
              indicia of reliability; and

              (2) the child [ ]:

                     (i)    testifies at the proceeding[.]

42 Pa.C.S.A. § 5985.1(a)(1) and (a)(2)(i).




                                          - 14 -
J-A09044-16


(See id. at 22-23). Appellant further argues that the Commonwealth failed

to provide proper notice of its intent to use the videotape as required by 42

Pa.C.S.A. § 5985.1.11 However, Appellant waived these claims.12

        As we noted above, at the finding of fact hearing, while Appellant did

object to the admission of the videotape, he did so on the grounds that it

was not done under oath and that there was no opportunity for cross-
____________________________________________


11
     The statute states in pertinent part:

        (b) Notice required.—A statement otherwise admissible under
        subsection (a) shall not be received into evidence unless the
        proponent of the statement notifies the adverse party of the
        proponent’s intention to offer the statement and the particulars
        of the statement sufficiently in advance of the proceeding at
        which the proponent intends to offer the statement into evidence
        to provide the adverse party with a fair opportunity to prepare to
        meet the statement.

42 Pa.C.S.A. § 5985.1(b).
12
     We briefly note that this Court has held that:

               [w]ith regard to evidentiary challenges, it is well
        established that [t]he admissibility of evidence is at the
        discretion of the trial court and only a showing of an abuse of
        that discretion, and resulting prejudice, constitutes reversible
        error. An abuse of discretion is not merely an error of judgment,
        but is rather the overriding or misapplication of the law, or the
        exercise of judgment that is manifestly unreasonable, or the
        result of bias, prejudice, ill-will or partiality, as shown by the
        evidence of record. Furthermore, if in reaching a conclusion the
        trial court overrides or misapplies the law, discretion is then
        abused and it is the duty of the appellate court to correct the
        error.

Commonwealth v. Serrano, 61 A.3d 279, 290 (Pa. Super. 2013) (citation
and quotation marks omitted).



                                          - 15 -
J-A09044-16


examination during the interview.       (See N.T. Finding of Fact Hearing,

5/11/15, at 22).      He did not argue that the trial court and the

Commonwealth failed to comply with various aspects of 42 Pa.C.S.A. §

5985.1. (See id.). This Court has stated that, “[w]here a specific objection

is interposed, other possible grounds for the objection are waived.”

Commonwealth v. Shank, 883 A.2d 658, 672 (Pa. Super. 2005), appeal

denied, 903 A.2d 538 (Pa. 2006) (citations omitted). Because Appellant did

not object on the grounds of violations of 75 Pa.C.S.A. § 5985.1, he waived

his third and fourth claims. See id.

     Dispositional order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/12/2016




                                     - 16 -